MaRShall, J.
An‘examination of the record satisfies us-that the lower court was guided throughout the trial of this case by correct rules of law in weighing the evidence and deciding the issues of fact. There is no serious contention to the contrary, but it is insisted that the findings are against the clear preponderance of the evidence, especially on the issue of whether the chief beneficiary, Charlotte M. Goodrich, and her husband were so far instrumental in causing the will to be made that it was not the expression of the mind of the testatrix. It seems that we would not be justified in reviewing the evidence in detail in this opinion, by pointing out or quoting in substance those parts thereof that support the findings so as to demonstrate their correctness, and that they are sufficiently supported to at least preclude any disturbance thereof under the rules' as to the status of such findings in this court. The principles to be-kept in view in weighing evidence of the character produced in this case, and the probative force of particular circumstances -which such evidence tends to establish, have been so many times considered that it is useless to attempt to add anything new that will be of value to the profession or the courts. So there is no call for us to say more than to announce the conclusion that has been arrived at, namely,. *11that the record does not show that the findings of fact are against the clear preponderance of the evidence, hence that the judgment must be affirmed.
By the Court.— So ordered.
A' motion by appellants to modify judgment and mandate so as to direct that statutory costs of appellants and respondents be paid out of the estate was denied May 21, 1901.